CLAY, Commissioner.
This is a proceeding; under RCr. 11.42. A final order overruling appellant’s motion was entered on May 23, 1964. A notice of appeal was not filed until 12 days later. Under RCr. 12.54 an appeal must be taken within 10 days after the entry of the judgment or order appealed from. The appellant having failed to comply with this Rule, the appeal cannot be entertained.
We may observe in passing that appellant had a full hearing on his motion and his rights were carefully considered by the trial court.
The appeal is dismissed.